Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to application filed on 02/09/2022 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1-20 are pending, of which claims 1, 8 and 15 are in independent form. 


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-16 of US Patent 11,281,844. This is a double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as claims 1-20 of the current application are broadened versions of claims1-16 of US Patent 11,281,844


Allowable Subject Matter
4.	Claims 2-3, 6, 9-10, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten a) in independent form and b) to overcome the double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1, 8 and 15-17 are rejected under 35 U.S.C 103 as being as being unpatentable over Batarseh (US PG Pub 2008/0222552) published on September 11, 2008 in view of Panchawagh-Jain ( US PG Pub  2015/0143256) published on May 21, 2015.

	As per claim 1 and 8, Batarseh teaches: A method comprising: art controls(Para[0073] e.g. color theme icon, as taught by Batarshen),
wherein a digital magazine document includes a plurality of flippable pages including content (Para[0061] flip through the pages, as taught by Batarseh);
	displaying, to the user, a second user interface of a digital magazine viewer platform that enables users to browse the digital magazine documents via flipping digital pages (Para[0061-0062] forward and backward frame icon on the screen that allow the user to flip forward and backward to different sections and chapters of the open book, as taught by Batarseh),
the digital magazine viewer platform including a control(fig 8-9(a-c), 14 Para[0167][0183] e.g. bookmark and Highlight, as taught by Batarseh)  that modifies a digital layout design control of the digital magazine publishing platform based on a digital magazine document view on the digital magazine viewer platform(fig 8-9(a-c), 14-15 Para[0167][0183] Based on the selection of the of the Highlight or bookmark the content and modified content being displayed on the display, as taught by Batarseh).
	Batarseh does not explicitly teach displaying, to a user, a first user interface of a digital magazine publishing platform that enables users to design a digital layout of digital magazine documents including a plurality of templates
	On the other hand, Panchawagh-Jain teaches displaying, to a user, a first user interface of a digital magazine publishing platform that enables users to design a digital layout of digital magazine documents including a plurality of templates(fig 10b Para[0135-0137][0142] discloses magazine or ebook.  Also discloses selectable template for creating a book, as taught by Panchawagh-Jain), 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Batarseh invention with the teaching of Panchawagh-Jain because doing so would result in allowing the user to take new photos or select existing photos to populate that template.

	As per claim 15, Batarseh teaches: A method comprising: art controls (Para[0073] e.g. color theme icon, as taught by Batarshen),, wherein a digital magazine document includes a plurality of flippable pages including content (Para[0061] flip through the pages, as taught by Batarseh); 
displaying, to the user, a second user interface of a digital magazine viewer platform that enables users to browse the digital magazine documents via flipping digital pages (Para[0061-0062] forward and backward frame icon on the screen that allow the user to flip forward and backward to different sections and chapters of the open book, as taught by Batarseh); 
receiving, by the digital magazine publishing platform, user input causing a current digital magazine draft to become published and viewable on the digital magazine viewer platform(fig 8-9(a-c), 14-15 Para[0167][0183] Based on the selection of the of the Highlight or bookmark the content and modified content being displayed on the display, as taught by Batarseh); and 
Batarseh does not explicitly teach displaying, to a user, a first user interface of a digital magazine publishing platform that enables users to design a digital layout of digital magazine documents including a plurality of templates and
linking, via a single-pane user interface page, the digital magazine publishing platform and the digital magazine viewer platform in a single web experience.
On the other hand, Panchawagh-Jain teaches displaying, to a user, a first user interface of a digital magazine publishing platform that enables users to design a digital layout of digital magazine documents including a plurality of templates(fig 10b Para[0135-0137][0142] discloses magazine or ebook.  Also discloses selectable template for creating a book, as taught by Panchawagh-Jain), 
linking, via a single-pane user interface page, the digital magazine publishing platform and the digital magazine viewer platform in a single web experience(fig 7G and 10B allows the user modify and view in the same screen, as taught by Panchawagh-Jain).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Batarseh invention with the teaching of Panchawagh-Jain because doing so would result in allowing the user to take new photos or select existing photos to populate that template.

	As per claim 16, the combination of Batarseh and Panchawagh-Jain teaches wherein the a single-pane user interface page is a digital magazine viewer platform search feature including a region dedicated to accessing the digital magazine publishing platform(fig 7G and 10A-B allows the user modify and view in the same screen, as taught by Panchawagh-Jain).
	
	As per claim 17, the combination of Batarseh and Panchawagh-Jain teaches wherein the digital magazine viewer platform further includes a control that modifies a digital layout design control of the digital magazine publishing platform based on a digital magazine document view on the digital magazine viewer platform(fig 8-9(a-c), 14-15 Para[0167][0183], as taught by Batarseh).

	6.	Claims 4, 7, 11 and 14 are rejected under 35 U.S.C 103 as being as being unpatentable over Batarseh (US PG Pub 2008/0222552) published on September 11, 2008 in view of Panchawagh-Jain ( US PG Pub  2015/0143256) published on May 21, 2015 in view of Nagpal (US PG Pub 2007/0282673) published on December 06, 2007.

	As per claim 4 and 11, the combination of Batarseh and Panchawagh-Jain does not teaches wherein the control that modifies the digital layout design control is a rearrangement of plurality of templates based on viewing habits of the user on the digital magazine viewer platform.
On the other hand, Nagpal teaches wherein the control that modifies the digital layout design control is a rearrangement of plurality of templates based on viewing habits of the user on the digital magazine viewer platform(Para[0031], as taught by Nagpal).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Batarseh and Panchawagh-Jain invention with the teaching of Nagpal because doing so would result in increased efficiency by customizing the display corresponding to the user’s preference.

	As per claim 7, 14 and 20, the combination of Batarseh, Panchawagh-Jain and Nagpal teaches wherein the digital magazine viewer platform includes interface controls that cause partial shifts between the flippable pages of a first digital magazine document(fig 19C Para[0061], as taught by Batarseh) via partial cursor dragging(Para[0031], as taught by Nagpal).

	

	7.	Claims 5, 12 and 19 are rejected under 35 U.S.C 103 as being as being unpatentable over Batarseh (US PG Pub 2008/0222552) published on September 11, 2008 in view of Panchawagh-Jain ( US PG Pub  2015/0143256) published on May 21, 2015 in view of ITZHAK (US PG Pub 2010/0057566) published on September 03, 2009.

	As per claim 5, 12 and 19, , the combination of Batarseh and Panchawagh-Jain does not teaches wherein a page of the digital magazine document is designated as ad space in the digital magazine publishing platform, the method further comprising: inserting content into the ad space via the digital magazine viewer platform using an ad-hoc Internet content auction influenced by a current viewing user's Internet history.
On the other hand, ITZHAK teaches wherein a page of the digital magazine document is designated as ad space in the digital magazine publishing platform, the method further comprising: inserting content into the ad space via the digital magazine viewer platform using an ad-hoc Internet content auction influenced by a current viewing user's Internet history(Para[0055-0056], as taught by ITZHAK).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Batarseh and Panchawagh-Jain invention with the teaching of ITZHAK because doing so would result in increased consumer confidence in website advertisements and ensure the advertisements reach the appropriate users.

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175     
Saturday, September 10, 2022